           Case 1:20-cv-10307-GAO Document 60 Filed 06/17/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                              CIVIL ACTION NO. 20-10307-GAO

    JEFFREY SCHRAM, individually; and E-PROBATE, LLC, a California limited liability
                                     company,
                                     Plaintiffs,

                                                v.

  PMC INSURANCE AGENCY, INC., a Massachusetts corporation, DAVID M. MALLOY,
                individually, and ANDREW SHAW, individually,
                                   Defendants.


                 ORDER ADOPTING REPORT AND RECOMMENDATION
                                 June 17, 2021

O’TOOLE, S.D.J.

       The magistrate judge to whom this matter was referred has filed a Report and

Recommendation (dkt. no. 44) (“R&R”) recommending that the Partial Motion to Dismiss filed

by defendants PMC Insurance Agency, Inc., David M. Alloy, and Andrew Shaw (dkt. no. 11) be

granted.

       After review of the relevant pleadings and submissions, including the plaintiffs’ objections

to the R&R and the defendants’ response thereto, I concur with the magistrate judge’s analysis and

proposed ruling, and therefore ADOPT the R&R in its entirety.

       The plaintiffs’ objection that facts alleged in the Amended Complaint were overlooked by

the magistrate judge is not accurate. The plaintiffs’ motion to amend the complaint was filed while

the partial motion to dismiss was pending. The magistrate judge granted leave to amend as the

defendants did not oppose the motion provided that their motion to dismiss and supporting

memorandum would be considered to address the Amended Complaint. (See (dkt. no. 42)

(“Consistent with the parties stipulation and understanding, the defendants' pending partial motion
          Case 1:20-cv-10307-GAO Document 60 Filed 06/17/21 Page 2 of 2




to dismiss shall be applied to the proposed (and now operative) amended complaint, and the court

will consider in support of that motion the defendants' arguments contained in their response to

the motion to amend”).)

        I agree with the magistrate judge’s analysis that the plaintiff’s Amended Complaint does

not satisfy the heightened pleading standard of Fed. R. Civ. P. 9(b). The Amended Complaint

provides no basis for a reasonable inference that the defendants knowingly and intentionally misled

Dr. Schram in 2017 when the agreement was made. The factual allegations of the Amended

Complaint properly and adequately allege plausible claims under the legal theories severally

alleged in Counts I, II, and III.

        Accordingly, the defendants’ Partial Motion to Dismiss (dkt. no. 11) is GRANTED, the

plaintiffs’ claims of fraud (Count IV) and negligent misrepresentation (Count V) are dismissed.

        It is SO ORDERED.

                                                            /s/ George A. O’Toole, Jr.
                                                            Senior United States District Judge




                                                2
